Citation Nr: 0631551	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment 
wound, right elbow, currently rated as noncompensable.

2.  Entitlement to service connection for cold weather 
injury, feet, bilateral.

3.  Entitlement to service connection for a left elbow 
condition.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from November 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In March 2005, the Board issued a decision reopening the 
appellant's claim of entitlement to service connection for a 
bilateral foot condition and denying service connection for 
a bilateral foot condition, service connection for a left 
elbow condition, and a compensable rating for residuals of a 
shell fragment wound of the right elbow.  

The appellant appealed the decision and, pursuant to a Joint 
Motion for Remand, the United States Court of Appeals for 
Veterans Claims (Court) issued an order in March 2006 
remanding that portion of the March 2005 Board decision that 
denied a compensable rating for shell fragment wound, right 
elbow, service connection for a bilateral foot condition, 
and service connection for a left elbow condition.  

The issues of entitlement to service connection for a left 
elbow condition and entitlement to a compensable rating for 
residuals of a shell fragment wound, right elbow, are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The appellant has a bilateral foot disorder that is related 
to service.  




CONCLUSION OF LAW

The appellant's current bilateral foot condition was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

				     I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim 
or, (2) whether the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

38 U.S.C.A. § 1154(b) (West 2002) provides for a lightened 
evidentiary burden for the veteran.  That section states: in 
the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

In Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that § 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  As 
the second step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If these two inquiries are 
met, VA "shall accept" the veteran's evidence as "sufficient 
proof of service-connection," even if no official record of 
such incurrence exists.  Thus, if a veteran satisfies both 
of these inquiries mandated by the statute, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  As the third step in the analysis, it 
must be determined whether the presumption of service 
connection is rebutted by "clear and convincing evidence to 
the contrary."

The weighing of contrary evidence cannot be considered under 
§ 1154(b) as part of the first two steps, but only as part 
of rebuttal of service incurrence under the clear-and-
convincing evidence standard.  Wade v. West, 11 Vet. App. 
302, 305 (1998) (citing Libertine v. Brown, 9 Vet. App. 521, 
524 (1996)). With regard to the third step of the Collette 
analysis, a combat veteran who has successfully established 
the in-service occurrence or aggravation of an injury must 
still submit sufficient evidence of a causal nexus between 
that in-service event and his or her current disability. Id.

Medical evidence of current disability and of nexus between 
current disability and service is still required in section 
1154(b) cases.  Wade v. West, 11 Vet. App. 302, 305 (1998), 
citing Turpen v. Gober, 10 Vet. App. 536, 539 (1997) 
(holding that, absent medical evidence of nexus, there was 
"no reasonable possibility that consideration of § 1154(b) 
by the Board could change the outcome of the case on the 
merits").  Furthermore, 38 U.S.C.A. § 1154(b) only applies 
to direct service-connection claims.  It is not applicable 
to secondary service connection, rating, or other types of 
claims.  

The veteran has argued that he sustained cold injuries to 
his feet during service in basic training; however, the 
veteran's service medical records are negative for any 
complaints of, or treatment for, his feet.  In an August 
2002 statement, he specifically alleged that he experienced 
his first cold weather injury while training in Texas and 
that he experience his next cold weather injury while in 
combat in Germany.  Separation examination was likewise 
negative for any pertinent disability involving the feet.

As for the post-service medical evidence, an August 1970 VA 
examination report noted mild scaling dermatophytoses, foot, 
bilateral, asymptomatic.  A September 1974 medical record 
from Dr. William J. Shamblin noted moderate varicosities of 
both lower legs.  An October 2002 VA examination report 
diagnosed onychomycosis of the nails.  A November 2002 VA 
report of X-rays of the feet stated that there was no 
evidence of acute injury or destructive process, but that 
there was degenerative spurring at the inferior and 
posterior aspect of the calcaneus bilaterally.  The examiner 
in the November 2002 VA podiatry consult stated that he had 
reviewed the claims folder and documented the veteran's 
history of cold exposure, stating that the veteran had 
numbness, tingling, and severe, burning pain.  The examiner 
commented that these paresthesias had been present since 
1944.  The examiner listed an assessment of onychomycosis 
and dermatophytosis.  He then indicated that there were 
parethesias and noted that there were skin and nail changes 
consistent with possible exposure to extreme cold.         

In a July 2003 statement, the appellant indicated having 
frozen feet in either 1944 or 1945, but that he did not 
remember receiving any treatment.  In a statement received 
in September 2003, though, the appellant stated he suffered 
frozen feet while in basic training, but that he did not 
receive treatment.  

Service records reveal that the appellant served in the 
European Theater from January 1945 to July 1945.  Service 
records also reflect that the appellant was the recipient of 
the Purple Heart Medal.  This was awarded in connection with 
the shell fragment wound of the right elbow he sustained in 
Germany in April 1945.     

The first objective evidence of any foot condition was the 
August 1970 VA examination report, which is nearly twenty-
five years after service.  The veteran's claims folder does 
contain notes by examiners (specifically the October 2002 VA 
examination report and the November 2002 VA podiatry 
consult)   stating that the veteran suffered a cold injury 
in service and has been experiencing problems with his feet 
since that time.  

With regard to 38 U.S.C.A. § 1154(b), it is conceded that 
that appellant engaged in combat with the enemy during a 
period of war.  Additionally, it is acknowledged that the 
appellant has submitted statements alleging that he suffered 
cold injury to his feet during service, though statements by 
him differ as to when such alleged injury actually occurred.  
Nonetheless, as it is shown that he served in the European 
Theater during the winter of 1945, specifically from January 
1945 to July 1945, and at least on one occasion he has 
alleged cold weather injury during this time, the Board 
further concedes that a cold injury would have been 
consistent with the circumstances, conditions, and hardships 
of such service, despite there being no official record of 
such incurrence.  Therefore, resolving every reasonable 
doubt in favor of the appellant, the Board accepts the 
appellant's statements as evidence showing "sufficient proof 
of service-connection."  The Board finds that there is no 
clear and convincing evidence of record to the contrary by 
which to rebut this presumption.  It is reiterated that 
medical evidence of current disability and of nexus between 
current disability and service is still required in section 
1154(b) cases.  See Wade, supra.  Here, the Board emphasizes 
the examiner's statement in the November 2002 VA podiatry 
consult wherein he noted that there were skin and nail 
changes consistent with possible exposure to extreme cold.  
This, coupled with the absence of any evidence indicating 
either pre-service or post-service exposure to extreme cold, 
raises a reasonable doubt as to the cause of the appellant's 
current bilateral foot condition.  See 38 U.S.C.A. § 
5107(b).  Accordingly, in view of the evidence of record, 
the Board thus resolves all reasonable doubt in the 
appellant's favor, and finds that service connection for 
cold weather injury of the feet is warranted.  
         
					    II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, September 2002, November 2003, 
and April 2004 letters informed the appellant of what the 
evidence needed to show in order to establish entitlement to 
service connection.  The April 2004 letter also informed the 
appellant of what the evidence needed to show in order to 
establish entitlement to an increased rating.  Additionally, 
the November 2003 and April 2004 letters informed the 
appellant of VA's duty to assist him in obtaining evidence 
for his claims.     
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the April 2004 VCAA notice letter did 
request that, if the appellant had any evidence in his 
possession that pertained to his appeal, to please send it 
to VA.  Also, the November 2003 VCAA letter requested that 
the appellant send to VA any additional medical evidence in 
his possession and, furthermore, let VA know if there was 
any other evidence or information that he thought would 
support his claims.  The letter provided the appellant with 
the address where he was to send any such evidence or 
information.    

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, although the initial AOJ decision was made 
prior to the appellant having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the 
November 2003 VCAA letter was sent to the appellant the 
claim was readjudicated by the AOJ in the December 2003 
statement of the case.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.


ORDER

Service connection for a cold weather injury of the feet is 
granted.  (Prior to assigning a disability evaluation and 
effective date for the award, the RO should provide 
appropriate notice as required by the Court in the recent 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006)).


REMAND

Pursuant to the March 2006 Joint Motion for Remand, it is 
directed that the appellant be afforded a VA examination 
regarding his right and left elbows.  It is emphasized that 
Board, in its March 2005 decision, relied upon the evidence 
of record to decide the issues on appeal because the 
appellant had indicated in an April 2004 statement that he 
was unable to travel for examination.  However, it was 
specifically stated in the Joint Motion for Remand that the 
appellant is now willing to report for an examination.  It 
was directed that the examination be scheduled at the VA 
Medical Center in Tuscaloosa, Alabama.  Accordingly, the 
case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination at the VA Medical Center in 
Tuscaloosa, Alabama, in order to 
determine the current nature and 
severity of any current right or left 
elbow disability.  All signs and 
symptoms of any elbow disability should 
be described in detail.  With regard to 
the appellant's right elbow, the 
examiner is directed to describe in 
detail all signs and symptoms of the 
appellant's right elbow scar.  The 
examiner is also directed to discuss any 
limitation of function of the right 
elbow.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due 
to pain, incoordination, weakness, pain 
on flare-ups and fatigability with use.  
If feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  With regard 
to any current left elbow disability, 
the examiner is directed to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current left elbow 
disability is related to the appellant's 
active service.  The claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for review.  Such review 
should be indicated on the examination 
report.        

2.  Readjudicate the claims and, 
thereafter, if the claims on appeal 
remain denied, the appellant and his 
representative are to be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed to 
respond.      

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


